        Case 5:11-cr-00143-GEKP Document 72 Filed 01/07/21 Page 1 of 1


                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                                CRIMINAL ACTION

              v.

GUSTAVO MORALES-ORTIZ                                   No. 11-143


                                        ORDER

       AND NOW, this 7th day of January, 2021, upon consideration of Gustavo Morales-Ortiz's

Motion for Compassionate Release Pursuant to 18 U.S.C. § 3582(c)(l)(A)(i) (Doc. No. 60) and

the Government's Response in Opposition (Doc. No. 64), it is ORDERED that the Motion (Doc.

No. 60) is DENIED for the reasons set forth in the accompanying Memorandum.




                                             1
